 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     Attorney for Petitioner
 5   FERNANDO MURGIA-OCHOA
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11    FERNANDO MURGIA-OCHOA,                     No. 2:08-CR-00417-MCE-KJN
12                    Defendant,
                                                 STIPULATION AND PROPOSED
13          v.                                   ORDER TO EXTEND TIME TO FILE
                                                 OBJECTIONS TO MAGISTRATE
14    UNITED STATES OF AMERICA,                  JUDGE’S FINDINGS AND
                                                 RECOMMENDATIONS
15                    Plaintiff.
16

17

18         Defendant Fernando Murguia-Ochoa, through counsel John Balazs, and the
19   United States, through its counsel, Assistant U.S. Attorney Jason Hitt, hereby
20
     stipulate and request that the Court extend the time to file objections to the
21

22   magistrate judge’s findings and recommendations from April 12, 2019 to May 10,
23   2019. The reason for this request is that defense counsel needs additional time to
24
     consult with the defendant and prepare the objections. Among other cases, counsel
25

26   has a reply brief due April 12, 2019 in the California Supreme Court in In re
27   Petersen, S249604, and is scheduled for a conference before the U.S. Department
28
                                                 1
 1   of Justice’s Capital Review Committee in Washington D.C. on April 29, 2019,
 2
     regarding a decision on whether the government will seek the death penalty in
 3

 4   United States v. Gallardo, N.D. Cal. No. 3:18-CR-0019-RS.

 5            Further, counsel expects to take leave and be out of town for a family funeral
 6
     from April 12 to April 20, 2019.
 7

 8                                              Respectfully submitted,
 9

10            Dated: April 2, 2019              /s/ John Balazs
                                                John Balazs
11                                              Attorney for Defendant
12                                              Fernando Murguia-Ochoa
13

14            Dated: April 2, 2019              /s/ Jason Hitt
                                                JASON HITT
15                                              Assistant U.S. Attorney
16

17

18
                                               ORDER
19

20            IT IS HEREBY ORDERED that the parties’ stipulation (ECF No. 267) is granted, and
21   the deadline to file objections to the February 26, 2019 findings and recommendations (ECF No.
22   264) is extended to May 10, 2019.
23
     Dated: April 4, 2019
24

25

26   /murg0417.eot2


27

28
                                                     2
